United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Raleigh, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Francine Spencer, for the appellant
Office of Solicitor, for the Director

Docket No. 15-1355
Issued: November 18, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 1, 2015 appellant, through her representative, filed a timely appeal from a
December 9, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish an emotional
condition in the performance of duty.
FACTUAL HISTORY
On February 11, 2014 appellant, then a 45-year-old distribution clerk, filed a traumatic
injury claim (Form CA-1) alleging that on February 10, 2014 she developed high blood pressure,

1

5 U.S.C. § 8101 et seq.

a racing heart, and a headache due to an altercation with her supervisor.2 She stopped work
February 10, 2014. The employing establishment controverted appellant’s claim.
In a March 14, 2014 letter, OWCP requested that appellant submit additional factual and
medical evidence in support of her claim. On the same date, it also requested information from
the employing establishment.
Appellant submitted records of her medical treatment at the Rex Healthcare Emergency
Department on February 10, 2014, and several other medical reports including those of an
attending primary care physician and a cardiologist. She also submitted a therapy report of a
licensed social worker.
In a statement of February 24, 2014, a coworker, who was an employee at the Method
and Avent Ferry work locations, stated that on February 10, 2014 appellant made comments
about her use of leave. The coworker advised appellant not to discuss such personal information.
Appellant stated that her supervisor was causing confusion and then appellant called her
supervisor on the telephone and yelled at her.
In an undated statement received on April 7, 2014, appellant’s supervisor indicated that
appellant had a history of complaints and comments about her job duties/conditions and about
supervisor actions. She stated that appellant had telephoned her on February 10, 2014 and
accused her of causing confusion. The supervisor stated that she told appellant to calm down.
Appellant continued yelling and the supervisor hung up the telephone. A few hours later
appellant called for an ambulance and was taken to a hospital. The supervisor denied that she
committed any form of harassment, discrimination, or other form of wrongdoing with respect to
appellant.
In an e-mail of April 5, 2014 to a coworker at the Raleigh Post Office, appellant asserted
that on that date her supervisor assaulted her by grabbing a scanner out of her hand and that she
called her a “heifer.” Appellant stated that she called the local police and would contact the
employing establishment’s Office of Inspector General. She also alleged that this incident
contributed to her claimed work injury.
In a letter dated April 7, 2014, a Postal Service Health and Resource Management
Specialist indicated that she had been advised that appellant had a conflict with a coworker on
February 10, 2014, but she provided no additional details of the conflict.
By decision dated April 23, 2014, OWCP denied appellant’s emotional condition claim
because she had not established any compensable work factors
In a statement dated March 5, 2014, appellant alleged additional incidents where she
alleged that her supervisor had violated workplace policy. She alleged that on March 1, 2014 her
supervisor harassed her all day and that on other occasions her supervisor pulled her aside for
comments about her work ethic, while not making any such remarks to her coworkers.
Appellant alleged that on May 14, 2013 her supervisor incorrectly told her to clear the case of
counted mail prior to throwing flats, and told her that her music was a safety hazard. She alleged
2

Appellant later asserted that incidents and conditions on other dates contributed to her claimed injury.

2

that on May 25, 2013 and other occasions her supervisor improperly denied requests for sick
leave and change of schedule. Appellant claimed that on August 5, 2013 her supervisor yelled at
her to assist a customer and reprimanded her verbally regarding her attire. She alleged that on
August 6, 2013 her supervisor improperly changed her start time from 8:00 a.m. to 10:00 a.m.
and that, on another occasion, she wrongly accused her of answering her personal telephone in
front of a customer. Appellant claimed that on December 28, 2013 her supervisor made her sign
an erroneous leave slip for 2.5 hours of unscheduled leave for December 23, 2013. She also
generally alleged that her supervisor unfairly scrutinized and monitored her work.
In an Equal Employment Opportunity (EEO) affidavit dated May 9, 2014, a coworker
stated that appellant’s supervisor had mistreated or harassed other workers, but that she did not
witness her mistreating appellant. In an EEO affidavit dated May 8, 2014, an anonymous
individual noted that appellant’s supervisor yelled at appellant to stop leaning on the window
clerk counter. Another anonymous employee stated in an EEO affidavit dated May 9, 2014 that
sometime in 2013 appellant’s supervisor put her hand on appellant’s arm to stop her from
working.
In a statement of May 5, 2014, a coworker stated that on February 10, 2014 another
coworker told her that appellant’s supervisor had caused a hostile situation that landed appellant
in the emergency room. In a statement dated May 21, 2014, another coworker claimed that in
June 2013 appellant was yelled at by her supervisor. In an undated statement, a coworker
indicated that on an occasion in 2013 she was speaking with appellant by telephone and heard
someone yelling in the background that she was absent without leave. Appellant also submitted
a report in which Dr. Jonathan Ahr, an attending clinical psychologist, provided a diagnosis of
adjustment disorder.
In an October 31, 2014 statement, appellant’s supervisor denied treating appellant in a
manner different from other employees. She indicated that the actions she took with respect to
work assignments as well as comments she made about work attire and the use of personal
devices were within her proper job duties as a supervisor. The supervisor asserted that she
properly handled leave matters, including an occasion when she changed the leave status to
“scheduled.” She explained that appellant’s schedule was changed in order to provide a closeout clerk at Avent Ferry. The supervisor stated that on February 10, 2014 appellant telephoned
her, screaming unintelligibly, and that she advised appellant to calm down. She denied grabbing
a scanner from appellant on April 5, 2014 or otherwise mistreating her on that date. The
supervisor reached out her hand and told appellant to put the scanner into her hand.
A Raleigh Police Department incident report shows that appellant reported on April 5,
2014 that she was the victim of an assault. In May 2014 appellant applied for a temporary
restraining order against her supervisor based on the alleged April 5, 2014 assault. A temporary
order was granted on May 1, 2014. However, on May 23, 2014 a Wake County, North Carolina,
court found that appellant’s supervisor was not provided with notice of a hearing regarding such
order.
In a December 9, 2014 decision, an OWCP hearing representative affirmed OWCP’s
April 23, 2014 decision noting that appellant had not established any compensable employment
factors.
He found that appellant did not submit evidence establishing harassment,
discrimination, assault, or wrongdoing with respect to administrative matters.
3

LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.3 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.4
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employing establishment rather than the regular
or specially assigned work duties of the employee and are not covered under FECA.5 However,
the Board has held that, where the evidence establishes error or abuse on the part of the
employing establishment in what would otherwise be an administrative matter, coverage will be
afforded.6 In determining whether the employing establishment has erred or acted abusively, the
Board will examine the factual evidence of record to determine whether the employing
establishment acted reasonably.7
To the extent that disputes and incidents alleged as constituting harassment and
discrimination by supervisors and coworkers are established as occurring and arising from
appellant’s performance of her regular duties, these could constitute employment factors.8
However, for harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence that harassment or discrimination did in fact occur. Mere perceptions of
harassment or discrimination are not compensable under FECA.9
Appellant has the burden of establishing by the weight of the reliable, probative, and
substantial evidence that the condition for which she claims compensation was caused or
adversely affected by employment factors.10 This burden includes the submission of a detailed
description of the employment factors or conditions which appellant believes caused or adversely

3

Lillian Cutler, 28 ECAB 125 (1976).

4

Gregorio E. Conde, 52 ECAB 410 (2001).

5

Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
6

William H. Fortner, 49 ECAB 324 (1998).

7

Ruth S. Johnson, 46 ECAB 237 (1994).

8

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

9

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

10

Pamela R. Rice, 38 ECAB 838, 841 (1987).

4

affected a condition for which compensation is claimed and a rationalized medical opinion
relating the claimed condition to compensable employment factors.11
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.12 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.13
ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of a number of
employment incidents and conditions. OWCP denied her emotional condition claim because she
had failed to establish any compensable employment factors. The Board must, thus, initially
review whether these alleged incidents and conditions of employment are covered employment
factors under the terms of FECA. The Board notes that appellant’s allegations do not pertain to
her regular or specially assigned duties under Cutler.14 Rather, appellant has alleged error and
abuse in administrative matters and harassment and discrimination on the part of her supervisors.
Appellant alleged that her employer committed wrongdoing with respect to various
administrative and personnel matters, including matters relating to leave usage, change of work
shift, and monitoring of work assignments. Such administrative and personnel matters, although
generally related to the employee’s employment, are administrative functions of the employer
rather than the regular or specially assigned work duties of the employee and are not covered
under FECA. However, the Board has held that, where the evidence establishes error or abuse
on the part of the employing establishment in what would otherwise be an administrative matter,
coverage will be afforded.15
The record does not establish appellant’s claim that she was improperly denied leave.
Appellant alleged that her supervisor wrongly denied her leave requests on various occasions and
improperly placed her on leave without pay for several hours in December 2013. However, she
did not submit evidence supporting these allegations. The record does not establish that
appellant’s work schedule was improperly changed from an 8:00 a.m. start time to a 10:00 a.m.
start time. Employers may change a work schedule as needed and, absent error or abuse in
11

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

12

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

13

Id.

14

See Cutler, supra note 3.

15

See supra notes 5 through 7.

5

taking such an administrative action, no work factor would be found on this basis.16 The
supervisor explained that appellant’s schedule was changed in order to provide a close-out clerk
at Avent Ferry. The record does not contain a grievance or EEO finding that the work schedule
was changed for some improper reason.
Appellant generally alleged that she was subjected to excessive scrutiny and monitoring
at work, but she did not show that management committed error or abuse regarding such matters.
The Board has held that an employee’s dissatisfaction with perceived poor management
constitutes frustration from not being permitted to work in a particular environment or to hold a
particular position and is not compensable under FECA.17 Actions by the supervisor, including
questioning appellant as to her uniform, asking about her whereabouts, or advising her not to
answer her personal telephone or activate her personal music device at the customer window, fall
within the scope of a supervisor’s job to monitor an employees’ work performance. For these
reasons, the Board finds that appellant has not established any compensable work factors with
respect to any administrative matters.
Appellant claimed that her supervisor subjected her to harassment and discrimination.
Her supervisor denied that she subjected appellant to harassment or discrimination and appellant
has not submitted sufficient evidence to establish that she was harassed or discriminated against
by her supervisor.18 Appellant did not provide sufficient corroborating evidence as to date, time
and specificity to establish that the alleged actions actually occurred.19 She also alleged that she
was assaulted by her supervisor. The Board has recognized the compensability of physical
assaults or verbal abuse in certain circumstances, but appellant did not establish her claim in this
regard.20
The record does not establish that appellant was subjected to harassment, discrimination,
or verbal abuse on February 10, 2014. Appellant has not established that her supervisor
committed any wrongdoing on that date. In fact, the witness statements of record indicate that
on February 10, 2014 appellant stated to a coworker that her supervisor was causing confusion
and then appellant called her supervisor on the phone and yelled at her.
The record also does not establish appellant’s claim that she was assaulted by her
supervisor on April 5, 2014. The supervisor denied that she assaulted appellant on April 5, 2014
and the evidence of record lacks probative evidence showing that such an assault occurred.
Appellant filed a criminal complaint with the Raleigh Police Department, but the record does not
contain a disposition of such a charge. A temporary restraining order was issued based on
appellant’s complaint to the police, but there is no record of a hearing to determine the validity of
the temporary restraining order, or a court decision finding that the supervisor attacked appellant
16

See supra note 6.

17

See Michael Thomas Plante, 44 ECAB 510, 515 (1993).

18

See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).
19

See William P. George, 43 ECAB 1159, 1167 (1992).

20

See Leroy Thomas, III, 46 ECAB 946, 954 (1995); Alton L. White, 42 ECAB 666, 669-70 (1991).

6

or otherwise intended to harm her. The record does not establish that an assault occurred on
April 5, 2014.
Appellant’s general allegations of harassment and discrimination are not supported by the
evidence of record. As noted above, unsubstantiated allegations of harassment or discrimination
are not determinative of whether such harassment or discrimination occurred and appellant must
establish a factual basis for her allegations by submitting probative factual evidence.21
Appellant’s allegations of harassment or discrimination are not supported by either by witness
statements or by EEO decisions finding harassment or discrimination. Appellant’s supervisor
denied the allegations made as to improper conduct. There is no substantive evidence of record
that appellant’s supervisor verbally abused appellant or ever called her derogatory names.
Appellant submitted various witness statements but they do not contain sufficient
specificity to establish any compensable work factor. One coworker made vague comments
about the supervisor yelling at appellant. The Board has generally held that being spoken to in a
raised or harsh voice does not of itself constitute verbal abuse or harassment.22 Another
coworker’s account of the events of February 10, 2014 did not establish any additional
substantial facts about the incident. Some of the statements indicate that appellant in fact
engaged in yelling and there are no statements of record that contradict these statements. One
coworker acknowledged that a conflict arose between appellant and another coworker, but the
statement lacks sufficient details about the incident. The two anonymous statements submitted
to the record are not probative evidence of harassment or other improper treatment. Some of the
statements contain information that was obtained on a second-hand basis and they would not be
probative evidence of the existence of harassment or discrimination. Thus, appellant has not
established a compensable employment factor under FECA with respect to the claimed
harassment and discrimination.
On appeal appellant argued that OWCP improperly found that her supervisor engaged in
wrongdoing on February 10, 2014, but she did not identify specific probative factual evidence
supporting her argument.
For the foregoing reasons, appellant has not established any compensable employment
factors under FECA and, therefore, has not met her burden of proof to establish that she
sustained an emotional condition in the performance of duty.23
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

21

See supra note 9.

22

G.M., Docket No. 14-841 (issued July 10, 2015).

23

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496 (1992).

7

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an emotional condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the December 9, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 18, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

